PER CURIAM
*595Defendant appeals a judgment of conviction for second-degree robbery. We write to address only defendant's assignment of error regarding the imposition of $1,600 in court-appointed attorney fees. We reject defendant's remaining assignments of error without written discussion.
As to the attorney fees, defendant argues that the trial court committed plain error when it ordered him to pay those fees because the record contains no evidence of defendant's ability to pay them. The state concedes that the trial court's imposition of attorney fees constitutes plain error. We accept the state's concession and conclude that it is appropriate to exercise our discretion to correct the plain error in this case for the reasons stated in State v. Coverstone , 260 Or.App. 714, 716-17, 320 P.3d 670 (2014) -viz. , the gravity of the error, the length of defendant's prison term, and the lack of any evidence of financial resources.
Portion of judgment requiring defendant to pay court-appointed attorney fees reversed; otherwise affirmed.